Electronically Filed
                                                       Supreme Court
                                                       SCWC-29951
                                                       06-SEP-2012
                                                       04:12 PM



                             SCWC-29951


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



      JASON KELLY ANDREWS, Petitioner/Defendant-Appellant,


                                vs.


         STATE OF HAWAI'I, Respondent/Plaintiff-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

     (ICA NO. 29951; S.P.P. NO. 08-1-004K; CR. NO.03-1-279K)


       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

(by: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


        Petitioner/Defendant-Appellant Jason Kelly Andrews’s

application for writ of certiorari, which was electronically

filed by the clerk’s office on August 27, 2012, was filed more

than sixty days after the filing of the ICA’s June 25, 2012,

judgment on appeal.   The application is untimely and thus, this

court lacks appellate jurisdiction.    See Hawai'i Revised Statutes

§ 602-59(c) (Supp. 2011); Hawai'i Rules of Appellate Procedure

Rule 40.1(a).   Therefore,
        IT IS HEREBY ORDERED that the application for writ of


certiorari is dismissed.


        DATED: Honolulu, Hawai'i, September 6, 2012.

Jason K. Andrews,
              /s/ Mark E. Recktenwald

petitioner, pro se

                                /s/ Paula A. Nakayama

Lisa M. Itomura

Diane K. Taira
                 /s/ Simeon R. Acoba, Jr.

Deputy Attorneys General

     and
                       /s/ Sabrina S. McKenna

Joyce A. Seelen

Deputy Prosecuting Attorney
    /s/ Richard W. Pollack

for respondent





                                2